Citation Nr: 1519083	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Propriety of the rating for traumatic brain injury (TBI).

(The issues of entitlement to service connection for fine motor skill deficit and entitlement to a compensable rating for visual impairment secondary to TBI are addressed in a separate decision with a separate docket number.)


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1998 to July 2002 and from September 2004 to July 2008.  He served in Southwest Asia from October 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision reduced an assigned 100 percent prestabilzation rating for TBI to 10 percent for residuals of TBI, not otherwise classified, and assigned a 30 percent rating to headaches as a residual of TBI, a 30 percent rating for vertigo as a residual of TBI, and a 30 percent rating for posttraumatic stress disorder (PTSD). 

In October 2013 and July 2014, the Veteran testified at Board hearings conducted by the two undersigned Veterans Law Judges (VLJs).  Transcripts of both hearings are associated with the claims file.  The Board notes that VLJs who conduct hearings must participate in making the final determination of the claims involved.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  VA regulations provide that appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2014).  The appellant must be provided the opportunity for a hearing before the third VLJ.  Arneson v. Shinseki, 24 Vet. App. 379 (2012).  In this case, the Veteran waived his right to appear for a third hearing at the July 2014 Board hearing.  


REMAND

A review of the record reveals that additional development is required prior to appellate review.  The Board notes that the Veteran last underwent VA examination for the service-connected TBI disability in August 2011 with an addendum opinion in December 2011 and that the Veteran disputes the findings of that examiner.

Additionally, the Veteran sought disciplinary action against that VA examiner.  Of record is a State of Montana Board of Psychologists stipulation and final order dated in September 2014.  In that document shows that the physician who conducted the examination agreed to recommend to VA that the opinions be refused and the Veteran "be reassessed for residual effects of TBI by a neuropsychologist."  It was asserted, in essence, that the August 2011 report had failed to provide any testing for executive functions, judgment, and neurobehavioral effects.  While the Veteran on previous occasions indicated that he did not desire additional examination, the submission of that stipulation shows that a medical professional recommended to VA that the previous examination be refused and the Veteran be examined again.  Therefore, further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent medical records not yet associated with the appellate record, and associate them with the record.  

2.  Obtain all pertinent VA education and vocational rehabilitation records not yet associated with the appellate record, and associate them with the record.  

3.  Schedule the Veteran for a VA TBI examination by a neuropsychologist to determine the severity of service-connected TBI.  All subjective and objective manifestations attributable to the disability must be identified and addressed.  All necessary tests and studies should be conducted, to include any neuropsychiatric testing necessary for an adequate opinion.  The physician should identify any acquired expertise related to TBI disabilities and any medical or scientific literature reviewed in conjunction with the provided opinion.

4.  Then, readjudicate the claim remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	K. Parakkal	Michael J. Skaltsounis
	             Veterans Law Judge                                      Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

